DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of its undue length of over 150 words, where it is preferably between 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
Abstract of the Disclosure: See MPEP § 608.01(f).  A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18
Regarding claim 1, the recitation of “the archwire support structure is uncoupled from the bracket body” in lines 11-12 is confusing. It is not understood the use of the term “uncouple” in the claim, if it means that the archwire support structure is separated from the orthodontic appliance, or that it is separated from the bracket body but attached to the orthodontic appliance through other means, e.g. the bracket pad.
Claim 7 recites the limitation "third dimension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the use of the term “third dimension” in line 2 is confusing. It is not understood in what of the three-axis mentioned in claim 1 applicant intends to have the third dimension, e.g. in the I axis, the C axis or in the W axis. For examination purposes, the recitation will be treated as the third dimension is through the I axis.
Regarding claim 8, it is claimed that the “the archwire support structure protrudes from the bracket body” but at the same time in claim 1 describes that “archwire support structure is uncoupled from the bracket body” which is confusing. It is not understood how the archwire support structure protrudes form the bracket body and at the same time is uncoupled, making the claim indefinite. For examination purposes, the recitation will be treated based on the drawings as the archwire support structure protrudes form the bracket pad.
Regarding claim 14, the use of the term “tooth axis” in line 2 is confusing. Due to an axis is an arbitrary reference on a structure. It is not understood where the tooth axis extends from in the tooth, e.g. form the coronal portion to the apical end of the tooth, generally parallel to the tooth surface, same axis of the orthodontic appliance. For 
Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann (US 20100003631 A1) in view of Lewis (US 2854747A).
[AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: textbox (Slot Side Faces)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket Body)][AltContent: textbox (W axis)][AltContent: textbox (I axis)][AltContent: textbox (C axis)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    755
    726
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (C axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support surface)][AltContent: textbox (Slot ground face)][AltContent: arrow][AltContent: textbox (W axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    566
    493
    media_image2.png
    Greyscale

Regarding claims 1, 6-9 and 17, Wiechmann discloses a lingual orthodontic appliance (1) including 

wherein the axis W and the axis I are perpendicular to each other, and wherein axis C is perpendicular to both axis W and axis I (see annotated Fig. 1a and 1c above), 
wherein the archwire has a rectangular cross-section [0073] having a height defined by the longer side of the rectangular cross-section, the height being oriented along the axis C, 
wherein the lingual bracket has a bracket pad (3) and a bracket body (see annotated Fig. 1a above) with the bracket body forming a slot (7) for receiving the archwire (9), the slot (7) being formed by at least two opposing parallel slot side faces defining a slot insertion axis (see annotated Fig. 1a above), and a slot ground face arranged perpendicular thereto and defining a slot ground face plane (see annotated Fig. 1a above), 
wherein the slot has a width defined by the distance between the slot side faces (see annotated Fig. 1a and 1c), and wherein the width corresponds to the height of the archwire ([0009] – the slot 7 is precisely formed to reduce the slackness of the orthodontic wire 9, therefore, the archwire cross sectional height is close to the distance between the slot side faces).
However, Wiechmann does not disclose that the lingual bracket has at least one archwire support structure that forms a support surface that resides in the slot ground face plane, where the archwire support structure is uncoupled from the bracket body and spaced at a pre-determined distance from the bracket body along axis W such that an open channel extends between the bracket body and the archwire support structure (for claim 1); that the shape of the support surface is pre-determined independent from the shape of the bracket pad (for claim 6 and 17); that the archwire support structure forms a flat and protrudes parallel to the third dimension of the bracket body (for claim 7); the archwire support structure protrudes from the bracket pad (for claim 8); that the bracket has two archwire support structures symmetrically arranged on opposite sides of the slot, where each support structure is discrete and spaced at a pre-determined distance from the bracket body along axis W such that a channel extends between the bracket body and each archwire support structure (fort claim 9).510 
[AltContent: arrow][AltContent: textbox (Support structure)][AltContent: textbox (Gap formed by a channel between the support structure and the bracket body)][AltContent: ][AltContent: textbox (C axis)][AltContent: textbox (W axis)][AltContent: textbox (I axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ground face)][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Bracket body)][AltContent: arrow][AltContent: textbox (Archwire Slot)][AltContent: textbox (Support structure)][AltContent: arrow]
    PNG
    media_image3.png
    294
    382
    media_image3.png
    Greyscale

[AltContent: textbox (I axis)][AltContent: arrow]
[AltContent: ][AltContent: arrow][AltContent: textbox (The gap formed by a channel)][AltContent: textbox (W axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bracket pad)][AltContent: arrow][AltContent: textbox (Support structure)]
    PNG
    media_image4.png
    141
    342
    media_image4.png
    Greyscale


Lewis teaches an orthodontic appliance (10) including a bracket body including an archwire slot (12) formed to engage with an archwire (5), and a bracket pad (20) for engaging with a tooth (6) including two support structures on each side of the bracket body (see annotated Fig. 1 and 3 above). Where each of the support structures terminates in an end portion (23) and (24). Each of the end portions (23 and 24) lies in a plane parallel to the front face (22) of the bracket pad (20), that at the same time lies parallel to the ground face (13) of the archwire slot (12) (see annotated Fig. 1 and 3 above). Where the support structures are spaced apart from the bracket body forming a gap in this way each support structure impart a great stability to the bracket by applying a directional force thought the bracket pad (20) over a relatively wide area. In addition, any of the support structures can be the only contact between the archwire and the orthodontic appliance when the tooth only needs a rotational adjustment (see col. 3, lines 15-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surfaces of Wiechmann, with the support surfaces separated away from the bracket body by a gap of Lewis, in order to further distribute the direction force imparted by the archwire, and in some cases that the tooth need a rotational adjustment the spaced apart support structure can provide the only contact surface of the orthodontic appliance and the archwire. 
 Regarding claim 2
 Regarding claim 12, Wiechamnn/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wiechmann discloses that the brackets are made of a metal ([0027] – “The integral forming of the bracket with these elements according to the invention can occur by means of metal casting methods, laser sintering of precursor materials, e.g., metal powder”).
Regarding claim 14, Wiechamnn/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wiechmann discloses the lingual bracket is seated on a tooth having a tooth axis, the slot insertion axis extends perpendicular to the tooth axis (I) (see annotated Fig. 1a above).  
Regarding claim 18, Wiechamnn/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Wiechamnn does to disclose that the 35archwire support structure is spaced at a pre-determined distance from the bracket body such that a portion of a ligature can run through the channel.
Lewis teaches an orthodontic appliance (10) including a bracket body including an archwire slot (12) formed to engage with an archwire (5), and a bracket pad (20) for engaging with a tooth (6) including two support structures on each side of the bracket body (see annotated Fig. 1 and 3 above). Where each of the support structures terminates in an end portion (23) and (24). Each of the end portions (23 and 24) lies in a plane parallel to the front face (22) of the bracket pad (20), that at the same time lies parallel to the ground face (13) of the archwire slot (12) (see annotated Fig. 1 and 3 above). Where the support structures are spaced apart from the bracket body forming a gap in this way each support structure impart a great stability to the bracket by applying a directional force 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surfaces of Wiechmann, with the support surfaces separated away from the bracket body by a gap of Lewis, in order to further distribute the direction force imparted by the archwire, and in some cases that the tooth need a rotational adjustment the spaced apart support structure can provide the only contact surface of the orthodontic appliance and the archwire. 
However, even when Lewis is not disclosing that the gap has pre-determined distance is so that a ligature can run through the channel, the gap provides the capability to run a ligature through it, is the necessity applies. 
Therefore, a person skill in the art would see obvious that if a gap is available between the support surfaces and the bracket body as in the bracket of Wiechmann/Lewis, that if the archwire needs to be hold in place by a ligature, the gap with the pre-determined distance between the support structure and the bracket body is capable to be used for that purposes.
Claims 3-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann (US 20100003631 A1) in view of Lewis (US 2854747A) as applied to claim 1 above, and further in view of Lai (US 20120231408 A1).
Regarding claim 3, Wiechmann/Georgakis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wiechmann discloses that a plurality of brackets for anterior teeth, wherein the width of each slot matches with 
However, Wiechmann/Lewis does not disclose having a plurality of brackets for posterior teeth. However, it is obvious to one having ordinary skill in the art for an orthodontic applicant to provide its intended use that it is needed a plurality of brackets attached to a plurality of teeth. However, Wiechmann is silenced disclosing having plurality of brackets for posterior teeth. 
Lai teaches an orthodontic bracket (100) including an oversized base (102) design for lingual attachment for the posterior areas of the mouth, e.g. cuspid, bicuspid, and molar teeth of a dental arch [0048]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lingual bracket of Wiechmann/Lewis, with the larger posterior bracket base of Lai, in order to provide an appliance with a larger surface area on the base to place adhesive between the surface area and the tooth in this way increasing the bonding reliability.
Regarding claim 4, Wiechmann/Lewis/Lai discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Wiechmann discloses that the plurality of brackets are capable of being arranged relative to each other such that each bracket is fitted with the slot to the archwire and oriented with the pads forming an outer periphery of the orthodontic appliance.  
Regarding claim 5, Wiechmann/Lewis/Lai discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Wiechmann discloses 
Regarding claim 15, Wiechmann/Lewis/Lai discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Wiechmann discloses that the width of each slot matches with the height of the archwire (see Fig. 1a, 1b and [0009] – the slot 7 is precisely formed to reduce the slackness of the orthodontic wire 9, therefore, the archwire cross sectional height is close to the distance between the slot side faces).
Regarding claim 16, Wiechmann/Lewis/Lai discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Wiechmann discloses that the plurality of brackets are arranged relative to each other such that each bracket is fitted with the slot to the archwire and oriented with the pads forming an outer periphery of the orthodontic appliance (Wiechmann appliance is lingual bracket therefore the pads of the of the brackets form the outer periphery of the orthodontic appliance).  
Wiechmann does not disclose that the support surface is pre-determined independent form the shape of the bracket pad when it is protruding from the bracket pad as interpreted in claim 1 above.
Lewis teaches that the support surface is pre-determined independent from the shape of the bracket pad by having the end portion of the support surface extending parallel from the bracket pad in order to contact the archwire and help distribute the force through the orthodontic appliance (see col. 3, lines 15-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support surfaces of Wiechmann, . 
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann (US 20100003631 A1) in view of Lewis (US 2854747A) as applied to claim 1 above, and further in view of Curiel et al. (US 20140011154 A1).
Regarding claim 10, Wiechmann/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Wiechmann discloses that the bracket pad has a tooth facing surface and an opposite tissue facing surface, where tooth facing surface and the tissue facing surface conform in shape to each other.  
However, Wiechmann/Georgakis does not disclose that the tooth facing surface taper toward each other at the periphery of the bracket pad.

    PNG
    media_image5.png
    219
    523
    media_image5.png
    Greyscale

Curiel et al. teaches a lingual bracket (2) including a pad (8) where the tooth facing surface and the tissue facing surface are tapered toward each other at the periphery of the bracket pad (see Fig. 2 and 3 above). It would have been obvious to one having ordinary 
[AltContent: arrow][AltContent: textbox (Tissue facing surface)]
    PNG
    media_image6.png
    377
    377
    media_image6.png
    Greyscale


Regarding claim 11, Wiechmann/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Wiechmann discloses that the slot ground face is oriented at an 15acute angle relative to an occlusal region of the tissue facing surface of the bracket pad (see Fig. 1b above).  
Regarding claim 13, Wiechmann/Lewis discloses the claimed invention substantially as claimed, as set forth above for claim 12, and where Wiechmann discloses the use of metal to form the bracket [0027]. 
However, Wiechmann does not disclose that the metal is gold or steel.
Curiel et al. teaches the use of steel material for the bracket [0050]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal bracket of Wiechmann/Lewis, with the steel 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772